Citation Nr: 1326057	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  10-05 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma/bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from October 1987 to October 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the RO granted an increased rating of 30 percent for asthma/bronchitis.  The RO continued the rating in a January 2009 rating decision. In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.  

The Virtual VA paperless claims processing system contains additional VA outpatient treatment records that have been considered by the RO in the most recent March 2013 supplemental statement of the case (SSOC).

For reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted to obtain opinions on the most appropriate current diagnosis, requirements for medication and therapy, and possible additional pulmonary testing in order to properly select and apply the rating criteria.  

The Veteran served as a U.S. Army artillery fire director with service in Southwest Asia from January to May 1991.  He contends that his service-connected respiratory disease is more severe than is contemplated by the current rating.  In a March 2008 statement, the Veteran further contended that his disease was misdiagnosed as asthma and chronic bronchitis and was now correctly diagnosed as sarcoidosis.  In July 2012, the Veteran noted that treatment records showed that he no longer had sarcoidosis but was still taking the steroid medication, suggesting that the medication was required only for treatment of asthma/bronchitis and not for sarcoidosis.  
 
Asthma/bronchitis is service-connected and is currently rated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602 (2012) for bronchial asthma.  Post-service clinicians and examiners have also diagnosed the obstructive disease as chronic obstructive pulmonary disease (COPD) and small airway obstructive disease.  In 2007, the Veteran was also diagnosed with sarcoidosis, a restrictive lung disease, which is not service-connected.  Recent examination and imaging studies have shown that the sarcoidosis is not active but may have residuals that contribute to respiratory impairment. 

The criteria for higher ratings under Diagnostic Code 6602 for asthma contain several alternatives expressed in disjunctive language.  In addition to application of the results of a pulmonary function test, a higher rating may also be assigned for intermittent or daily use of systemic corticosteroid or immunosuppressive medication.  Since the diagnosis of sarcoidosis in 2007, VA and private outpatient records show that clinicians prescribed prednisone on a frequent, near continuous basis to suppress respiratory exacerbations.  Some clinical entries suggest that the steroid was necessary to treat non-service-connected sarcoidosis while other entries suggest that the steroid was used to reduce inflammation generally for both obstructive and restrictive diseases.  In February 2003, a VA physician checked a box on an examination report indicating that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medication without further explanation of the history of its use.  The physician did not address whether the steroid medication was predominantly necessary to treat asthma, COPD, or sarcoidosis individually or in combination.  A clear answer and explanation of the use of steroid medication is necessary to decide the claim. 

As the Veteran is service connected for asthma/bronchitis and has also been diagnosed with COPD, 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6604 (2012) may be appropriate rating criteria.  Higher ratings under these codes contain disjunctive criteria including the results of an exercise capacity test and the use of outpatient oxygen.  In August 2008, the Veteran underwent a sleep study.  Although he was not diagnosed with obstructive sleep apnea, he did display nocturnal hypoxemia that required the use of supplemental oxygen while sleeping.  Records generally show normal oxygen saturation during daytime.  In the February 2013 examination, the VA physician acknowledged that the Veteran's respiratory condition required outpatient oxygen therapy but did not explain which of the diseases predominantly caused the need for the oxygen therapy.  Therefore, a medical opinion is necessary to determine the most appropriate diagnosis for the obstructive disease.  If either chronic bronchitis or COPD is an appropriate current diagnosis for service-connected asthma/bronchitis, a maximum exercise capacity test and an opinion on whether nighttime oxygen therapy is necessary for the service-connected asthma/bronchitis are necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2012). 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The claims file currently includes VA outpatient treatment records dated from July 2011.  As some treatment appears to be ongoing, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of treatment of the Veteran since July 2011.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regard to requests for records from Federal facilities. 

The RO should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for higher ratings for the left elbow and left wrist.  The RO's adjudication of each claim should include consideration of whether "staged" rating of the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App.  505 (2007) (for the increased rating claim) or Fenderson, supra (for the initial rating claim), as appropriate, is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since July 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to entitlement to increased ratings for asthma/bronchitis that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Then, provide the claims file to the physician who performed the February 2013 VA examination for respiratory disorders.  If the physician is not available, request that another VA physician review the claims file and note the review in an examination report.  

The entire claims file, to include complete copy of the REMAND, along with copies of any relevant records on Virtual VA (if the examiner does not have access) must be made available to the individual(s) designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.

Request that the examiner provide answers to the following questions: 

a.  Since October 2006, what is the most appropriate current diagnosis for the obstructive respiratory disease initially service-connected as asthma/chronic bronchitis?  

b.  If chronic bronchitis or COPD are appropriate current diagnoses for the service-connected asthma/bronchitis, is nighttime oxygen therapy required for this condition?  If not, what other medical condition requires nighttime oxygen therapy? 

c.  Is the Veteran's past or current prednisone use for the treatment of asthma/bronchitis or for sarcoidosis or for both diseases?  If sarcoidosis is currently inactive, is continued use of prednisone necessary to treat only asthma/bronchitis or also for any residuals of sarcoidosis?  

5.  If and only if the VA physician above determines that chronic bronchitis or COPD is a current diagnosis for the service-connected asthma/bronchitis, then arrange for a VA pulmonary examination to include pulmonary function tests (FEV-1, FEV-1/FVC, DCLO) and a maximum exercise capacity test as required by Diagnostic Codes 6600 or 6604.  Request that the test evaluator indicate which of the Veteran's multiple respiratory disorders are primarily responsible for any impairment.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for a rating in excess of 30 percent for asthma/bronchitis.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim tor increased rating for the respiratory disability, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence and legal authority, to include consideration of whether staged rating, pursuant to Hart or Fenderson, as appropriate, is warranted.  

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


